Exhibit 10.5

US AIRWAYS GROUP, INC.
2003 NONEMPLOYEE DIRECTOR DEFERRED STOCK UNIT PLAN

1.     PURPOSE

          1.1   The US Airways Group, Inc. 2003 Nonemployee Director Deferred
Stock Unit Plan is intended to increase the alignment of the interests of
eligible members of the Board with the interests of stockholders of the
Corporation by increasing their incentive to contribute to the success of the
Corporation's business through the grant of Deferred Stock Units.

          1.2   The Plan is intended to comply with Rule 16b-3 under the
Exchange Act, as such rule may be amended from time to time, and shall be
construed to so comply.

2.     DEFINITIONS

        When used in this Plan, unless the context otherwise requires:

          (a)   "Board" shall mean the Board of Directors of the Corporation.

          (b)   "Change of Control" shall mean:

          (i)   The acquisition by an individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 30% or more of either (A) the then outstanding shares of common stock of the
Corporation (the "Outstanding Group Common Stock") or (B) the combined voting
power of the then outstanding voting securities of the Corporation entitled to
vote generally in the election of directors (the "Outstanding Group Voting
Securities"); provided, however, that the following acquisitions shall not
constitute a Change of Control: (v) any acquisition directly from the
Corporation, (w) any acquisition by the Corporation or any of its subsidiaries,
(x) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or any of its subsidiaries, (y) any acquisition by
any corporation with respect to which, following such acquisition, more than 85%
of, respectively, the then outstanding shares of common stock of such
corporation and the combined voting power of the then outstanding voting
securities of such corporation entitled to vote generally in the election of
directors, is then beneficially owned, directly or indirectly, by all or
substantially all of the individuals and entities who were beneficial owners,
respectively of the Outstanding Group Common Stock and Outstanding Group Voting
Securities in substantially the same proportions as their ownership, immediately
prior to such acquisition, of the Outstanding Group Common Stock and Outstanding
Group Voting Securities, as the case may be or (z) any acquisition by an
individual, entity or group that, pursuant to Rule 13d-1 promulgated under the
Exchange Act, is permitted to, and actually does, report its beneficial
ownership of Outstanding Group Common Stock and Outstanding Group Voting
Securities on Schedule 13G (or any successor Schedule); provided further, that
if any such individual, entity or group subsequently becomes required to or does
report its ownership of Outstanding Group Common Stock and Outstanding Group
Voting Securities on Schedule 13D (or any successor Schedule) then, for purposes
of this Section 2(b)(i), such individual, entity or group shall be deemed to
have first acquired, on the first date on which such individual, entity or group
becomes required to or does so file, beneficial ownership of all of the
Outstanding Group Common Stock and Outstanding Group Voting Securities
beneficially owned by it on such date; or

          (ii)   Individuals who, as of the date hereof, constitute the Board
(the "Incumbent Board") cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the date hereof whose election, or nomination for election by the
Corporation's shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of either an actual or threatened election contest (as such terms are
used in Rule 14a-11 of Regulation 14A promulgated under the Exchange Act) or
other actual or threatened solicitation of proxies or consents; or

          (iii)   There is consummated a reorganization, merger or
consolidation, in each case, with respect to which all or substantially all of
the individuals and entities who were the beneficial owners, respectively, of
the Outstanding Group Common Stock and Outstanding Group Voting Securities
immediately prior to such reorganization, merger or consolidation, beneficially
own, directly or indirectly, less than 85% of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such
reorganization, merger or consolidation (or any parent thereof) in substantially
the same proportions as their ownership, immediately prior to such
reorganization, merger or consolidation of the Outstanding Group Common Stock
and the Outstanding Group Voting Securities, as the case may be; or

          (iv)   Approval by the shareholders of the Corporation of a

2

complete liquidation or dissolution of the Corporation or the consummation of
the sale or other disposition of all or substantially all of the assets of the
Corporation, other than to a corporation with respect to which, following such
sale or other disposition, more than 85% of, respectively, the then outstanding
shares of common stock of such corporation and the combined voting power of the
then outstanding voting securities of such corporation entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Group Common Stock and
Outstanding Group Voting Securities immediately prior to such sale or other
disposition in substantially the same proportion as their ownership, immediately
prior to such sale or other disposition, of the Outstanding Group Common Stock
and Outstanding Group Voting Securities, as the case may be.

          (c)   "Committee" shall mean the Human Resources Committee of the
Board or such other committee as may be designated by the Board.

          (d)   "Corporation" shall mean US Airways Group, Inc.

          (e)   "Date of Grant" shall mean the date on which Deferred Stock
Units are granted pursuant to Section 5.1 or 5.2.

          (f)   "Deferred Stock Units" shall mean the units issued pursuant to
Section 5 hereof.

          (g)   "Eligible Director" shall mean each member of the Board who is
not at the time of reference an employee of the Corporation or any Subsidiary.

          (h)   "Exchange Act" shall mean the Securities Exchange Act of 1934,
as amended, and the rules and regulations promulgated thereunder.

          (i)   "Fair Market Value" shall mean the fair market value of a share
of Stock as determined by the Committee in its sole discretion; provided that
(i) if the shares of Stock are admitted to trading on a national securities
exchange, fair market value of a share of Stock on any date shall be the closing
sale price reported for such share of Stock on such exchange on the last date
preceding such date on which a sale was reported, (ii) if the shares if Stock
are admitted to quotation on the National Association of Securities Dealers
Automated Quotation ("Nasdaq") System or other comparable quotation system and
has been designated as a National Market System ("NMS") security, fair market
value of a share of Stock on any date shall be the closing sale price reported
for such share of Stock on such system on the last date preceding such date on
which a sale was reported, or (iii) if the shares of Stock are admitted to
quotation on the Nasdaq System

3

but have not been designated as an NMS security, fair market value of a share of
Stock on any date shall be the average of the highest bid and lowest asked
prices of such share of Stock on such system on the last date preceding such
date on which both bid and ask prices were reported.

          (j)   "Plan" shall mean the US Airways Group, Inc. 2003 Nonemployee
Director Deferred Stock Unit Plan, as such Plan may be amended from time to
time.

          (k)   "Stock" shall mean the Class A common stock of the Corporation.

          (l)   "Subsidiary" shall mean any corporation more than 50% of whose
stock having general voting power is owned by the Corporation or by a Subsidiary
of the Corporation.

3.     ADMINISTRATION

          3.1   The Plan shall be administered by the Committee.

          3.2   The Committee may make such rules and establish such procedures
for the administration of the Plan as it deems appropriate to carry out the
purpose of the Plan, provided that the Committee shall have no discretion with
respect to the grantee, amount, price or timing of any Deferred Stock Unit. The
interpretation and application of the Plan or of any rule or procedure, and any
other matter relating to or necessary to the administration of the Plan, shall
be determined by the Committee, and any such determination shall be final and
binding on all persons. Deferred Stock Units shall be evidenced by agreements in
such form as shall be determined from time to time by the Committee, provided
that the terms and conditions of each such agreement are not inconsistent with
this Plan.

4.     CAPITAL ADJUSTMENTS

          4.1   In the event of a reorganization, recapitalization, stock split,
stock dividend, combination of shares, merger, consolidation or a similar
corporate transaction, the class of shares available under the Plan, and the
number or class of shares of Stock represented by Deferred Stock Units granted
hereunder shall be proportionately adjusted to reflect any such transaction.

5.     GRANT OF DEFERRED STOCK UNITS

          5.1   Annual Grant. The Corporation shall establish a bookkeeping
account for each Eligible Director. On July 31, 2003, the bookkeeping account of
each Eligible Director shall automatically be credited with a number of Deferred
Stock Units equal to the

4

quotient obtained by dividing $10,000 by the then Fair Market Value (rounding to
the closest whole number). Thereafter, on the first business day following the
annual meeting of stockholders of the Corporation held in each year subsequent
to 2003 and prior to the termination of the Plan, the bookkeeping account of
each Eligible Director shall automatically be credited with a number of Deferred
Stock Units equal to the quotient obtained by dividing $10,000 by the then Fair
Market Value (rounding to the closest whole number).

          5.2   Fee Deferrals. The Committee may permit Eligible Directors to
defer receipt of their annual retainers and meeting fees and receive Deferred
Stock Units in respect of such deferrals on such terms and conditions as the
Committee deems appropriate. Notwithstanding Section 5.3(a) hereof, any Deferred
Stock Units credited in respect of deferred annual retainers and meeting fees
shall be vested on the Date of Grant.

          5.3   Terms and Conditions of Deferred Stock Units.

                    (a)   VESTING. The Deferred Stock Units shall become vested
and nonforfeitable upon the Eligible Director's termination of service as a
member of the Board.

                    (b)   DIVIDEND EQUIVALENTS. As of each dividend payment date
declared with respect to the Stock, the Corporation shall credit to each
bookkeeping account a number of additional Deferred Stock Units equal to (i) the
product of (x) the dividend per share of Stock payable on such dividend payment
date and (y) the number of Deferred Stock Units credited to such account as of
the applicable dividend record date divided by (ii) the Fair Market Value of a
share of Stock on such dividend payment date.

5

                    (c)   PAYMENT WITH RESPECT TO DEFERRED STOCK UNITS. On the
February 1st immediately following the termination of service of an Eligible
Director the Eligible Director shall receive a lump sum cash payment equal to
the product of (i) the average of the Fair Market Value of a share of Stock for
the five business days immediately preceding such February 1st and (ii) the
number of nonforfeitable Deferred Stock Units then credited to such Eligible
Director's account. Notwithstanding the foregoing, an Eligible Director may
elect to receive the distribution with respect to his or her account in a number
of annual installments commencing on the February 1st immediately following the
termination of service of such Eligible Director, the number of such annual
installments to be elected by the Eligible Director, but in no event to exceed
four. In the event an Eligible Director makes such an election, the amount of
each such installment shall be determined based upon the average of the Fair
Market Value of a share of Stock for the five business days immediately
preceding the date such installment payment is made. Any election by an Eligible
Director to receive distribution with respect to his or her account in annual
installments and with respect to the number of such installments may be made or
changed at any time without limitation provided, however, that any such election
(and any modification or revocation of any such election) shall not be given
effect unless made at least forty-five days prior to the Eligible Director's
termination of service. Each Eligible Director whose termination of service as a
director occurs (i) after such Eligible Director has been a member of the Board
for at least five (5) years or (ii) due to his for her death or disability shall
also receive, at the time of the lump sum payment pursuant to the first sentence
of this Section 5.3(c) or at the time of each annual installment pursuant to the
second sentence of this Section 5.3(c), an additional amount (the "Tax Liability
Payment") such that the net amount of the Tax Liability Payment retained by the
Eligible Director, after deduction of any federal, state and local income tax
upon the Tax Liability Payment, shall be equal to the total federal, state and
local income tax owed by the Eligible Director in respect of such lump sum
payment or installment, as the case may be. For purposes of determining the
amount of each Tax Liability Payment, the Eligible Director shall be deemed to
pay federal income tax at the highest marginal rate of federal income taxation
in the calendar year in which such Tax Liability Payment is to be made and state
and local income taxes at the highest marginal rate of taxation in the state and
locality of the Eligible Director's residence on the date on which the Tax
Liability Payment is made, net of the maximum reduction in federal income taxes
which could be obtained from deduction of such state and local taxes.

                    (d)   RIGHTS WITH RESPECT TO DEFERRED STOCK UNITS. The
holder of Deferred Stock Units shall have none of the rights of a stockholder of
the Corporation. The Corporation's obligation hereunder with respect to Deferred
stock Units shall be an unsecured promise to pay the amount described in Section
5(c) above at the times described therein.

6

                    (e)   CHANGE OF CONTROL. Notwithstanding anything in this
Plan to the contrary, in the event of the termination of an Eligible Director's
service as a director following a Change of Control, such Eligible Director
shall receive a lump sum cash payment, as soon as practicable following such
termination of service, equal to the product of (i) the Fair Market Value (as
defined below) of a share of Stock and (ii) the number of Deferred Stock Units
credited to such Eligible Director's account immediately prior to the Change of
Control.

          Each Eligible Director whose termination of service as a director
occurs (i) after such Eligible Director has been a member of the Board for at
least five (5) years or (ii) due to his for her death or disability shall also
receive, at the time of distribution under this Section 5.3(e), an additional
amount (the "Tax Absorption Payment") such that the net amount of the Tax
Absorption Payment retained by the Eligible Director, after deduction of any
federal, state and local income tax upon the Tax Absorption Payment, shall be
equal to the total federal, state and local income tax owed by the Eligible
Director in respect of such distribution. For purposes of determining the amount
of each Tax Absorption Payment, the Eligible Director shall be deemed to pay
federal income tax at the highest marginal rate of federal income taxation in
the calendar year in which such Tax Absorption Payment is to be made and state
and local income taxes at the highest marginal rate of taxation in the state and
locality of the Eligible Director's residence on the date on which the Tax
Absorption Payment is made, net of the maximum reduction in federal income taxes
which could be obtained from deduction of such state and local taxes.

          For purposes of this Section 5.3(e), (a) "Fair Market Value" with
respect to each share of Stock in the event of a Change of Control shall mean
the value of the per share consideration received by the shareholders of the
Company pursuant to the transaction constituting the Change of Control or, in
the event of a Change of Control not involving the payment of consideration to
the shareholders, the Fair Market Value of a share of Stock on the date of the
Change of Control as determined pursuant to Section 2(i) and (b) Change of
Control shall have the meaning assigned thereto in Section 2(b) above,
irrespective of the date of grant of the Deferred Stock Units.

6.     EFFECTIVE DATE; TERM OF PLAN

          6.1   The Plan shall be effective as of the date of approval by the
Board of Directors.

          6.2   The Plan shall remain in effect until all Deferred Stock Units
have been paid under the terms of the Plan, provided that no Deferred Stock
Units may be granted

7

after the tenth anniversary of the effective date of the Plan.

7.     AMENDMENT; TERMINATION

          7.1   The Board may at any time and from time to time alter, amend,
suspend, or terminate the Plan in whole or in part; provided, however, that the
termination or any modification or amendment of the Plan shall not, without the
consent of a director, affect his or her rights under a grant of Deferred Stock
Units.

8.     MISCELLANEOUS

          8.1   Deferred Stock Units granted hereunder shall not be assignable
or transferable by the director except by will or by the laws of descent and
distribution.

          8.2   Nothing in the Plan shall be construed as conferring any right
upon any director to continue as a member of the Board.

          8.3   The Plan and all rights hereunder shall be construed in
accordance with and governed by the laws of the State of Delaware.

          8.4   Tax Withholding. The Corporation shall have the right to
require, prior to any payment hereunder, payment by the holder of such award of
any federal, state, local or other taxes which may be required to be withheld or
paid in connection with such award.

8